Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 4, 2022

                                          No. 04-21-00582-CV

                                               John DOE,
                                                Appellant

                                                    v.

                                             Juan J. CRUZ,
                                                Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2021-CVF-001656-D4
                             Honorable Susan D. Reed, Judge Presiding


                                             ORDER
       The reporter’s record and clerk’s record have been filed and appellant’s brief was due January 26,
2022. On January 21, 2022, appellant filed an “Unopposed Motion to Correct [the] Clerk’s Record” and
an “Unopposed Motion for Extension of Time to File Appellant’s Brief.”
          In his motion to correct the clerk’s record, appellant raises the following deficiencies in the
record:

              •   The record is extremely difficult to navigate because (1) the page numbers listed for
                  many documents in the Table of Contents do not correspond with the page numbers of
                  the record—either as marked at the bottom of the pages or as identified in the PDF
                  viewer; and (2) the record is not properly bookmarked. See CR7-8 (Table of Contents
                  incorrectly listing documents beginning at PDF page 484 as starting on page 1 of the
                  record).

              •   Exhibits to key pleadings (e.g., Cruz’s counterclaim and his response to Doe’s TCPA
                  motion to dismiss) are out of order. See CR138-39, 142-55, 236-471.

              •   Several exhibits, including those attached to Cruz’s response to Doe’s motion to dismiss
                  (CR395), appear before the pleading to which they correspond. See CR138-39, 236-394,
                  637-664.
             •   The opening four documents in the record (which were filed in January 2022 and
                 December 2021) are out of chronological order from the remainder of the record (which
                 should otherwise begin with the original petition filed in August of 2021). See CR9-95.

             •   Rather than identify specific documents, the table of contents contains repeated
                 references to “DEFENDANT’S RESPONSE TO PLAINTIFF’S TCPA MOTION TO
                 DISMISS. EXHIBITS A-S ATTACHED.” See CR5-7. Similar errors appear in the table
                 of contents in connection with Doe’s reply in support of his TCPA motion to dismiss.
                 See CR7.

             •   The Clerk’s Record is incorrectly captioned with the “Honorable O.J. Hale, Jr., Judge
                 Presiding,” when in fact the Honorable Susan Reed, sitting by assignment, presided over
                 the entirety of this matter. See CR, 110.
         The district clerk filed a record that did not improperly omit any documents. However, we
GRANT appellant’s “Unopposed Motion to Correct [the] Clerk’s Record” and ORDER the district clerk
to file an amended clerk’s record, no later than February 22, 2022, that (1) corrects the above
deficiencies, (2) arranges the documents in ascending chronological order, by date of filing or occurrence,
(3) labels and certifies the clerk’s record as required by the rules, and (4) includes after the front cover of
the clerk’s record a detailed table of contents identifying each document in the entire record (including
sealed documents), the date each document was filed, and except for sealed documents, the page on
which each document begins. If the district clerk files the record in electronic form, the district clerk is
further ORDERED to use bookmarks to link each document description in the table of contents.
       Appellant’s “Unopposed “Motion for Extension of Time to File Appellant’s Brief” is
GRANTED, and appellant is ORDERED to file his brief no later than twenty (20) days from the date
the amended clerk’s record is filed.

        It is so ORDERED on February 4, 2022.
                                                                    PER CURIAM



        ATTESTED TO: _________________________
                     MICHAEL A. CRUZ,
                     CLERK OF COURT